Filed:   January 9, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 99-4411
                             (CR-99-99-3)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Charlie Patterson Taylor,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed December 27, 2000, as

follows:

     On the cover sheet, section 2 -- the appellant’s name is cor-

rected to read “Charlie Patterson Taylor.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 99-4411

CHARLIE PATTERSON TAYLOR,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CR-99-99-3)

Submitted: October 31, 2000

Decided: December 27, 2000

Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Dismissed in part and affirmed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

Robert N. Pollard, III, AFFILATED ATTORNEYS, INC., Richmond,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Richard B. Campbell, Special Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Charlie Patterson Taylor pled guilty, pursuant to a written plea
agreement, to one count of possession with intent to distribute crack
cocaine, 21 U.S.C. § 841(a)(1) (1994), and possession of a firearm
during and in relation to a drug trafficking offense, 18 U.S.C. § 924(c)
(1994), and was sentenced to two consecutive sixty-month prison
terms, followed by five years of supervised release.

Taylor's attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), addressing whether the district court
erred in denying his motion to suppress evidence obtained as the
result of an automobile search. Counsel concedes, however, that there
are no meritorious issues for appeal. Taylor has filed supplemental
pro se briefs in which he also claims that: (1) his plea was not made
knowingly and voluntarily, (2) that he was denied due process
because the government did not prove that the substance involved was
crack cocaine as opposed to cocaine powder; and (3) his conviction
and sentence with respect to count three must be vacated in light of
the Supreme Court's decision in Apprendi v. New Jersey, 530 U.S.
___, 120 S. Ct. 2348 (2000).

Taylor pleaded guilty without conditioning his plea on the right to
appeal any pretrial rulings. Therefore, he has waived his right to
appeal the denial of his motion to suppress. United States v. Broce,
488 U.S. 563, 569 (1989); United States v. Willis, 992 F.2d 489, 490
(4th Cir. 1993).

Taylor claims in his supplemental pro se brief that his plea was not
knowing and voluntary because he was not aware that he was plead-
ing guilty to possession of crack cocaine as opposed to powder
cocaine and because there was no factual basis to support the firearms
conviction.

                   2
A guilty plea must be a voluntary and intelligent choice among the
alternative choices of action open to the defendant. North Carolina v.
Alford, 400 U.S. 25, 31 (1970); Boykin v. Alabama, 395 U.S. 238, 242
(1969). Here, the district court conducted a standard plea colloquy
under Fed. R. Crim. P. 11. Taylor agreed that he understood the plea
proceedings and that the stipulated factual summary was accurate.
Taylor's claim that he was unaware he was pleading guilty to crack
cocaine as opposed to powder cocaine is clearly belied by the record.
The indictment and the plea agreement both refer to crack cocaine.
And, at the plea hearing, the district court informed Taylor that
"Count 3 charges you with possession with intent to distribute crack
cocaine." Taylor stated that he understood the nature of the charge
and the minimum and maximum penalties.

Taylor also challenges the factual basis to support the § 924(c) con-
viction under Bailey v. United States, 516 U.S. 137 (1995). Taylor
stipulated that he possessed a quantity of crack and heroin in amounts
consistent with the intent to distribute. Police found a .38 caliber
revolver in his car. This evidence is sufficient to sustain a § 924(c)
conviction. See United States v. Mitchell, 104 F.3d 649 (4th Cir.
1997). Based on this record, we find that Taylor's plea was knowing
and voluntary.

Next, Taylor contends that the district court erred at sentencing
because the government did not prove that the substance involved was
crack cocaine as opposed to cocaine powder. We decline to consider
this argument because Taylor waived his right to appeal his sentence
on this basis. United States v. Marin, 961 F.2d 493, 496 (4th Cir.
1992).

Finally, Taylor challenges his conviction and sentence on count
three under Apprendi v. New Jersey. Because Taylor received a sen-
tence of imprisonment and term of supervised release that did not
exceed the statutory maximums set out in 21 U.S.C. § 841(b)(1)(C)
(West 1999), Apprendi does not apply. See United States v. Angle,
2000 WL 1515159 (4th Cir. Oct. 12, 2000); United States v. Aguayo-
Delgado, 220 F.3d 926, 933 (8th Cir. 2000).

In accordance with the requirements of Anders , we have examined
the entire record in this case and find no meritorious issues for appeal.

                  3
Accordingly, we dismiss Taylor's appeal with respect to the denial of
his motion to suppress and his challenges to the calculation of his sen-
tence and affirm his conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

DISMISSED IN PART; AFFIRMED IN PART

                  4